 14DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe United Brotherhood of Carpenters and Joiners ofAmerica,LocalUnion No. 186,AFL-CIO andDouglas Whited and Joseph Skilken & Co. and La-borers'International Union of North America, LocalUnion No. 809,AFL-CIO. Case 8-CD-220March31, 1972DECISION AND DETERMINATION OFDISPUTEcommercial, industrial, and residential buildings.During the calendar year 1971, the Employer at theSteubenvilleMetropolitan Housing Authority Pro-ject,where the dispute occurred, received productsand materials valued in excess of $50,000 directlyfrom sources outside the State of Ohio. We find,therefore, that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.BY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by Douglas Whited, an individual, andLaborers' International Union of North America, Lo-cal Union No. 809, AFL-CIO, hereinafter called La-borers, alleging that The United Brotherhood ofCarpenters and Joiners of America, Local Union No.186, AFL-CIO, hereinafter called Carpenters, violat-ed Section8(b)(4)(d) of the Act byengagingin certainproscribed activity with an object of forcing or requir-ing the Employerto assigncertain work to employeesrepresented by Carpenters rather than to employeesrepresented by Laborers.A hearing was held before Hearing Officer FrankMotil on December 9, 1971. All parties appeared atthe hearing and were given full opportunity to beheard,to examineand cross-examinewitnesses, andto adduce evidence bearing upon the issues.' A briefhas been filed by Douglas Whited, an individual,and the Laborers Union.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardmakesthe following findings:ITHEBUSINESSOF THE EMPLOYERThe parties stipulated, and the record shows, thatthe Employer is an Ohio corporation withitsmainoffice and place of business in Columbus, Ohio. It isengaged as a generalcontractor and developer of'At the hearing RespondentCarpentersstated it had transmitted a letterto the Regional Director disclaiming any interest in the disputedwork andmoved to dismiss the charge,which motion the HearingOfficer denied. Aferentering intocertainstipulationsthat the Employerwas engaged in com-merce,and that theUnionsinvolved were labor organizations, it withdrewfrom furtherparticipationin the hearing,reserving its right tofile a brief.II.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated and we find that Laborersand Carpentersare labor organizationswithin themeaning ofthe Act.III.THE DISPUTEA. TheBasic FactsThe work in dispute involves the construction ofscaffolding by fitting together manufactured inter-locking parts and placing planking furnished by themanufacturer on the scaffold. There is no traditionalcarpentry work connected with the erection of thescaffold.By letter of July 19, 1971, pursuant to an agreementwith Laborers, the Employerassignedthe disputedwork to the laborers. About 8:15 a.m. on July 23,1971, all carpenters left the jobsite. The Carpenterssteward, Vitchaman, told Carpenter Foreman Rossthat the reason for this action was that the scaffoldingwas not erected by members of the Carpenters Union.At the end of the workday on July 23, 1971, twomembers of the Laborers Union were laid off becauseof the walkout by carpenters. The Employer's Super-intendent Ronk, when trying to stop the walkout, wastold by Carpenters work steward, Fleaman, thatamong other things " ... we're going to show you howthis valley's run."On Monday, July 26, the business agents of therival unions met and agreed to resume work. On thefollowingWednesday, members of the CarpentersUnion mounted the scaffold and performed some car-pentry work until it was necessary to move the scaf-folding, at which time they refused to remount it.Following twosuccessiverefusals by carpenters to usethe scaffolding, they were ordered by the Employer'sconstruction superintendent to proceed with the job.Thereafter, the job was completed without further in-terruptions.On August 12, 1971, one of the laid-off laborersfiled the instant charge against Carpenters.196 NLRB No. 7 CARPENTERS LOCAL 18615B. Contentions of the PartiesLaborers contend that the employees currently em-ployed on the project are entitled to the work assign-ment on the basis of existing and past contracts,custom, and practice, and the appropriateness of theassignment of the work to them under these and otherestablished Board standards. Laborers further con-tend that Carpenters violated Section 8(b)(4)(D) ofthe Act by its conduct described above.As noted, Carpenters withdrew from the hearingand presented no evidence relating to the dispute.Instead it contends that the charges should be dis-missed because it had disclaimed any interest in thedisputed work.C. Applicability of the StatusThe charge alleges violations of Section 8(b)(4)(D)of the Act and the record furnishes reasonable causeto believe that Carpenters restrained and coerced theEmployer for the purpose of forcing assignment of thedisputed work to its members. Although at variousstages of this proceeeding Carpenters has disclaimedany current interest in the existing work assignmentmade by the Employer, there is insufficient assurancethat Carpenters will not foment further work interrup-tions; nor does it appear that the dispute has beenadjusted? Accordingly, we find that there is reasona-blecause to believe that violation of Section8(b)(4)(D) has occurred and that the dispute is proper-ly before the Board for determination under Section10(k) of the Act.D. Merits of the DisputeAs noted, there is no traditional carpentry workconnected with the erection of the scaffolding. Car-penters' disavowal of any present claim to the disput-ed work leaves this Board with no relevant basis uponwhich it could predicate an affirmative work award atvariance with the Employer's present assignment andlongstanding practice. All the affirmative facts ap-pearing in the entire record favor an award to theemployees presently doing the work, represented byLaborers pursuant to a collective-bargaining agree-ment with the Employer. Thus, the record as a whole2 It was stipulated at the commencement of the hearing, by all but Respon-dent, that the parties have been unable to agree to any method of adjustingthe disputeaffirmatively establishes that (1) the Employer's as-signment accords with the existing collective-bargain-ing agreement between Employer and Laborers; (2)the assignment comports with Employer, area, andindustry practice; (3) the employees represented byLaborers are fully qualified to do the work and labor-ers can be utilized for other jobsite work, whereascarpenters may have to be laid off at times when thereis no carpentry work.Scope of the AwardLaborers is here requesting a broad work award,contending that such an award is necessary in orderto avoid future interruptions at other of its construc-tion jobs. However, there is no evidence of a patternof misconduct that suggests a likelihood that this dis-pute will extend to any other of the Employer's jobsor recur in the future. Accordingly, we shall restrictour determination to the dispute which gave rise tothis proceeding. Our award of the work is to employ-ees represented by the Laborers and not to that Unionor its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following determination of dispute.1.Employees employed by Joseph Skilken & Co.,who are currently represented by Laborers' Interna-tionalUnion of North America, Local Union No.809, AFL-CIO, are entitled to the erecting and assem-bling of scaffolding on the Steubenville MetropolitanHousing Authority Project of Joseph Skilken & Co.2.United Brotherhood of Carpenters and Joiners ofAmerica, Local Union No. 186, AFL-CIO, is not en-titled by means proscribed by Section 8(b)(4)(D) ofthe Act to force or require the Employer to award theabove work to its members or employees it represents.3.Within 10 days from the date of this Decision andDetermination of Dispute, United Brotherhood ofCarpenters and Joiners of America, Local Union No.186, AFL-CIO, shall notify the Regional Director forRegion 8, in writing, whether it will or will not refrainfrom forcing or requiring the Employer, by meansproscribed by Section 8(b)(4)(D), to award the workin dispute to its members rather than to employeesrepresented by Laborers.